DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  In claim 1, line 9, the word “diving” should be replaced with “driving”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Glickman et al [US 20190270416 A1] in view of Dudar [US 11164404 B2].
claim 1, Glickman discloses a communication apparatus through a grille of a vehicle (Figures 1 & 7), comprising: 
the grille disposed on a front surface portion of the vehicle and including a plurality of ventilation apertures configured to pass air therethrough (Figure 1); 
a plurality of moving modules provided on the grille to be movable (paragraph 0031; active shutter);
an optical module installed on the grille or the moving modules to emit light to an area in front of the vehicle (paragraph 0031); and 
a controller configured to adjust positions of the moving modules and turning-on and off of the optical module, to receive driving information of the vehicle, to operate the moving modules according to the driving information of the vehicle to close some of the ventilation apertures, and simultaneously to project an illumination image for transmitting a message through operation of the optical module (paragraph 0054; Glickman does not specifically state that the apparatus adjusts the moving modules and the optical modules simultaneously.  However, Glickman suggests that any of the electronic devices can be activated at time by the controller (paragraph 0054).  Having these teachings on hand, it would have been obvious to the skilled artisan to operate the moving modules and the optical modules simultaneously.).
Glickman does not specifically disclose that the plurality of moving modules having a plurality of shield parts configured to respectively match with the ventilation apertures.  In an analogous art Dudar discloses a plurality of shield parts configured to respectively match ventilation apertures (see Figure 2, 114; column 4, lines 6-28).  Having these teachings on hand, it would have been obvious to the skilled artisan to modify the invention of Glickman to include the moving modules having a plurality of shield parts (active shutters) taught by Dudar in order 
Claim 9 is interpreted and rejected using the same reasoning as claim 1 above.

Allowable Subject Matter
Claims 2-8 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Each of the cited references show vehicle grille assemblies that were known in the art at the time of filing the instant application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M BLOUNT whose telephone number is (571)272-2973. The examiner can normally be reached M-F 9:00a - 5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC M. BLOUNT
Primary Examiner
Art Unit 2684



/Eric Blount/            Primary Examiner, Art Unit 2684